

117 HR 5174 IH: National Commission on United States Involvement in Afghanistan Act of 2021
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5174IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Ms. Stefanik (for herself and Mr. Wittman) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish the National Commission on United States Involvement in Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the National Commission on United States Involvement in Afghanistan Act of 2021.2.EstablismentThere is established in the executive branch an independent commission to be known as the National Commission on United States Involvement in Afghanistan (in this Act referred to as the Commission). The Commission shall be considered an independent establishment of the Federal Government as defined by section 104 of title 5, United States Code, and a temporary organization under section 3161 of such title.3.PurposesThe purposes of the Commission are to—(1)examine and report on the involvement of the United States in Afghanistan since 2001, including actions by the United States Armed Forces, the intelligence community, and all relevant Federal departments and agencies, and the efforts of the United States with North Atlantic Treaty Organization partners;(2)scrutinize the strategic goals and interests of the United States in Afghanistan as they evolved, including counterterrorism, stabilization objectives, and capacity-building efforts, and to determine the ability of the United States to have achieved such goals and interests;(3)review the progress assessments of the United States related to Afghanistan since 2001, and determine if such assessments were accurately and sufficiently communicated to policy makers and the American public; (4)fully examine the drawdown efforts of the United States and its allies in Afghanistan, culminating in the 2021 withdrawal, including a full review and assessment of diplomatic negotiations with the Taliban in Doha, Qatar, and the degree of consultation and communication with North Atlantic Treaty Organization allies and the Afghan government;(5)provide insight into the efforts of the United States to evacuate citizens of the United States from Afghanistan, administer the Special Immigration Visa program and provide evacuation of Afghan allies, and conduct a full accounting and inventory of military equipment, monies, and United States Government assets left in Afghanistan; and(6)investigate and report to the President and Congress on its findings, conclusions, and recommendations for corrective measures to be taken to prevent future policy failures abroad.4.Composition of Commission(a)MembersThe Commission shall be composed of 10 members, of whom—(1)1 member shall be appointed by the President;(2)2 members shall be appointed by leadership of the Democratic Party in the Senate;(3)2 members shall be appointed by leadership of the Republican Party in the Senate;(4)2 members shall be appointed by leadership of the Democratic Party in the House of Representatives;(5)2 members shall be appointed by leadership of the Republican Party in the House of Representatives; and(6)1 member shall be appointed by the Secretary of Defense from the Special Inspector General for Afghanistan Reconstruction who, to the extent practicable, shall be a former agency executive, or former holder of a leadership position with the Special Inspector General for Afghanistan Reconstruction.(b)Leadership; qualifications; initial meeting(1)LeadershipUpon the first meeting of the Commission, members shall designate, by majority vote, a chairperson and vice chairperson from among the members of the Commission to serve for the duration of the Commission.(2)QualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens with national recognition and significant depth of experience in such professions as governmental service, law enforcement, the Armed Forces, law, public administration, intelligence gathering, foreign assistance, and foreign affairs.(3)Political party affiliationTo the extent practicable, members of the Commission shall not be affiliated with a major political party, with no more than 4 members being from the same political party.(4)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer, employee, or elected member of the Federal Government or an elected member of any State or local government.(5)Deadline for appointmentEach member of the Commission shall be appointed by not later than 60 days after the date of the enactment of this bill.(6)Initial meetingThe Commission shall meet and begin the operations of the Commission by not later than 90 days after the date of the enactment of this Act.(c)Quorum; vacanciesAfter its initial meeting, the Commission shall meet upon the call of the chairperson or a majority of its members. Six members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers but shall be filled in the same manner in which the original appointment was made.5.Functions of commission(a)In GeneralThe functions of the Commission are to carry out the following:(1)Investigate the relevant actions, decisions, and policies made by the United States in Afghanistan after the attacks of September 11, 2001, including decisions made by presidential administrations, the United States Armed Forces, the intelligence community, the Department of State, and other relevant Federal departments and agencies, and United States efforts made in conjunction with North Atlantic Treaty Organization allies and partners.(2)Ascertain whether the objectives and goals of United States policies in Afghanistan were executed effectively and provide insight into policy and operational failures across the Federal Government, including efforts made in coordination with allies and partners of the United States.(3)Identify, review, and evaluate the structures, coordination, and management of the policymaking of the Federal Government related to Afghanistan since 2001.(4)Provide a full assessment of the United States and allied drawdown efforts from Afghanistan, including the 2021 withdrawal, and review the advice provided by Federal agencies to the President, as well as the decision-making process with respect to the final withdrawal from Afghanistan.(5)Submit to the President and Congress such reports as required by this Act, containing such findings, conclusions, and recommendations as the Commission shall determine, including proposing organization, coordination, planning, and management corrections for the Federal Government as it relates to foreign policy and national security decision making.(b)Scope of InvestigationFor purposes of subsection (a)(1), the term actions and decisions include actions and decisions relating to any of the following:(1)The President of the United States.(2)The National Security Council.(3)The United States Armed Forces.(4)The Department of Defense and its relevant agencies.(5)The intelligence community.(6)The Department of State and its relevant agencies.(7)Other Federal departments and agencies, as determined appropriate by the Commission.6.Powers of the commission(a)Hearings and EvidenceThe Commission may, for purposes of carrying out this Act—(1)hold hearings, sit and act at times and places, take testimony, receive evidence, and administer oaths; and(2)require, by subpoena or otherwise, the attendance and testimony of witnesses and the production of books, records, correspondence, memoranda, papers, and documents.(b)Subpoenas(1)ServiceSubpoenas issued under subsection (a)(2) may be served by any person designated by the Commission.(2)EnforcementIn the case of contumacy or failure to obey a subpoena issued under subsection (a)(2), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.(c)Closed MeetingsNotwithstanding any other provision of law that would require meetings of the Commission to be open to the public, any portion of a meeting of the Commission may be closed to the public if the Commission determines that such portion is likely to disclose matters that could endanger the national security of the United States.(d)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this Act.(e)Information From Federal AgenciesThe Commission may secure directly from any department, agency, or instrumentality of the United States any information related to any inquiry of the Commission conducted under this Act. Each such department, agency, or instrumentality shall, to the extent authorized by law, furnish such information directly to the Commission upon request.(f)Assistance From Federal Agencies(1)General Services AdministrationThe Administrator of General Services shall provide to the Commission, on a reimbursable basis, administrative support and other services for the performance of the functions of the Commission.(2)Other Departments and AgenciesIn addition to the assistance prescribed under paragraph (1), departments and agencies of the United States are authorized to provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.(g)GiftsThe Commission may, to such extent and in such amounts as are provided in appropriations Acts, accept, use, and dispose of gifts or donations of services or property.(h)Postal ServiceThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.(i)Powers of Subcommittees, Members, and AgentsAny subcommittee, member, or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by the section.(j)Staff(1)DirectorThe Commission shall have a Director who shall be appointed by the chairperson and the vice chairperson, acting jointly.(2)Other staffThe chairperson, in consultation with the vice chairperson, may appoint additional personnel as may be necessary to enable the Commission to carry out its functions.(3)Applicability of Certain Civil Service LawsThe Director and staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. Any individual appointed under paragraph (1) or (2) shall be treated as an employee for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.(4)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.(k)Consultant ServicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.7.Compensation and travel expenses(a)CompensationEach member of the Commission may be compensated at a rate not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level V of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.(b)Travel ExpensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.8.Security clearance for commission members and staff The appropriate Federal departments and agencies shall cooperate with the Commission in expeditiously providing to the members and staff of the Commission appropriate security clearances in a manner consistent with existing procedures and requirements, except that no person shall be provided with access to classified information under this section who would not otherwise qualify for such security clearance.9.Reports of the commission; termination(a)Initial reportNot later than one year after the date of the first meeting of the Commission, the Commission shall submit to the President and Congress an initial report containing such findings, conclusions, and recommendations for future corrective measures as have been agreed to by a majority of Commission members.(b)Final ReportNot later than one year after the submission of the initial report of the Commission, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations for future corrective measures as have been agreed to by a majority of Commission members.(c)Form of reportsThe reports required under subsections (a) and (b) shall each be submitted in unclassified form, but may contain a classified annex.(d)Termination(1)In GeneralThe Commission, and all the authorities of this Act, shall terminate on the date that is 60 days after the date on which the final report is submitted under subsection (b).(2)Administrative Activities Before TerminationThe Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report.10.Authorization of appropriations There is authorized to be appropriated to the Commission to carry out this Act $20,000,000, which shall remain available until the termination of the Commission under section 9(d).